DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Seo et al. (US Pub. 20170070817) discloses an apparatus comprising: a processor to: obtain training data, the training data including a plurality of reference audio signals each associated with a variant of music; and organize the training data into a plurality of entries based on the plurality of reference audio signals; and a training model executor to execute a neural network model using the training data.  
However, Seo fails to teach the combination of an apparatus comprising: a processor to: obtain training data, the training data including a plurality of reference audio signals each associated with a variant of music; and organize the training data into a plurality of entries based on the plurality of reference audio signals; a training model executor to execute a neural network model using the training data; and a model trainer to train the neural network model by updating at least one weight corresponding to one of the entries in the training data when the neural network model does not satisfy a training threshold.
Regarding independent claim 8, the prior art of record, Seo discloses a non-transitory computer readable storage medium comprising instructions which, when executed, cause at least one processor to at least: obtain training data, the training data including a plurality of reference audio signals each associated with a variant of music; organize the training data into a plurality of entries based on the plurality of reference audio signals; and execute a neural network model using the training data.  
However, Seo fails to teach the combination of a non-transitory computer readable storage medium comprising instructions which, when executed, cause at least one processor to at least: obtain training data, the training data including a plurality of reference audio signals each associated with a variant of music; organize the training data into a plurality of entries based on the plurality of reference audio signals; execute a neural network model using the training data; and train the neural network model by updating at least one weight corresponding to one of the entries in the training data when the neural network model does not satisfy a training threshold.  
Regarding independent claim 15, the prior art of record, Seo discloses a method comprising: obtaining training data, the training data including a plurality of reference audio signals each associated with a variant of music; organizing the training data into a plurality of entries based on the plurality of reference audio signals; and executing a neural network model using the training data.  
However, Seo fails to teach the combination of a method comprising: obtaining training data, the training data including a plurality of reference audio signals each associated with a variant of music; organizing the training data into a plurality of entries based on the plurality of reference audio signals; executing a neural network model using the training data; and training the neural network model by updating at least one weight corresponding to one of the entries in the training data when the neural network model does not satisfy a training threshold.  The distinct features, as disclosed in independent claims 1, 8 and 15 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL KIM/Primary Examiner, Art Unit 2654